Case 1:19-cv-22565-CMA Document 1 Entered on FLSD Docket 06/20/2019 Page 1 of 16



                                 UNITED STATES DISTRICT COURT
                                 SOUTHERN DISTRICT OF FLORIDA

                                                   CASE:

  CARLOS BRITO,

              Plaintiff,
  v.

  EAST 25 STREET SHOPS, INC.,

          Defendant.
  ______________________________________/

                                               COMPLAINT

         Plaintiff, CARLOS BRITO, individually and on behalf of all other similarly situated

  mobility-impaired individuals (hereinafter “Plaintiff”), sues EAST 25 STREET SHOPS, INC.,

  (hereinafter “Defendant”), and as grounds alleges:

                                JURISDICTION, PARTIES. AND VENUE

         1.          This is an action for injunctive relief, a declaration of rights, attorneys' fees,

  litigation expenses, and costs pursuant to 42 U.S.C. § 12181, et seq., (the “Americans with

  Disabilities Act” or “ADA”) and 28 U.S.C. §§ 2201 and 2202.

         2.           The Court has original jurisdiction over Plaintiff’s claims arising under 42 U.S.C.

  § 12181, et seq. pursuant to 28 U.S.C. §§ 1331, 1343 and 42 U.S.C. § 12117(a).

         3.           The Court has jurisdiction over this matter pursuant to 28 U.S.C. §§ 2201 and

  2202, and may render declaratory judgment on the existence or nonexistence of any right under 42

  U.S.C. § 12181, et seq.

         4.           Plaintiff, CARLOS BRITO, is an individual over eighteen years of age, residing

  and domiciled in Florida, and is otherwise sui juris.

         5.           At all times material, Defendant, EAST 25 STREET SHOPS, INC., owned and
Case 1:19-cv-22565-CMA Document 1 Entered on FLSD Docket 06/20/2019 Page 2 of 16



  operated a commercial shopping center 1067 E 25th Street, Hialeah, Florida (hereinafter the

  “Commercial Property”) and conducted a substantial amount of business in that place of public

  accommodation in Miami-Dade County, Florida.

          6.        At all times material, Defendant, EAST 25 STREET SHOPS, INC., was and is a

  Florida Profit Corporation, with its principal address in Hollywood, Florida.

          7.        Venue is properly located in the Southern District of Florida because Defendant’s

  Commercial Property is located in Miami-Dade County, Florida, Defendant regularly conduct

  business within Miami-Dade County, Florida, and because a substantial part(s) of the events or

  omissions giving rise to these claims occurred in Miami-Dade County, Florida.

                                     FACTUAL ALLEGATIONS

          8.        Although over twenty-seven (27) years have passed since the effective date of

  Title III of the ADA, Defendant has yet to make its facilities accessible to individuals with

  disabilities.

          9.        Congress provided commercial businesses one and a half years to implement the

  Act. The effective date was January 26, 1992. In spite of this abundant lead-time and the

  extensive publicity the ADA has received since 1990, Defendant continues to discriminate against

  people who are disabled in ways that block them from access and use of Defendant’s businesses

  and properties.

          10.       The ADA prohibits discrimination on the basis of disability in 28 CFR 36.201 and

  requires landlords and tenants to be liable for compliance

          11.        Plaintiff, CARLOS BRITO, is an individual with disabilities as defined by

  and pursuant to the ADA. Plaintiff, CARLOS BRITO, is, among other things, a paraplegic

  (paralyzed from his T-6 vertebrae down) and is therefore substantially limited in major life
                                             2
Case 1:19-cv-22565-CMA Document 1 Entered on FLSD Docket 06/20/2019 Page 3 of 16



  activities due to his impairment, including, but not limited to, not being able to walk or stand.

  Plaintiff requires the use of a wheelchair to ambulate.

         12.       Defendant, EAST 25 STREET SHOPS, INC., owns, operates and oversees the

  Commercial Property, its general parking lot and parking spots.

         13.        The subject Commercial Property is open to the public and is located in Miami,

  Miami-Dade County, Florida.

         14.       The individual Plaintiff visits the Commercial Property and businesses located

  within the Commercial Property, regularly, to include a visit to the Commercial Property and

  businesses located within the Commercial Property on or about April 16, 2019, and encountered

  multiple violations of the ADA that directly affected his ability to use and enjoy the Commercial

  Property and businesses located located therein. He often visits the Commercial Property and

  businesses located within the Commercial Property in order to avail himself of the goods and

  services offered there, and because it is approximately twenty (20) miles from his residence, and

  is near his friends’ residences as well as other businesses and restaurants he frequents as a patron.

  He plans to return to the Commercial Property and the businesses located within the Commercial

  Property within thirty (30) days of the filing of this Complaint.

         15.       Plaintiff is domiciled nearby in the same County and state as the Commercial

  Property and the businesses located within the Commercial Property, has regularly frequented the

  Defendant’s Commercial Property and the businesses located within the Commercial Property for

  the intended purposes because of the proximity to his and his friends’ residences and other

  businesses that he frequents as a patron, and intends to return to the Commercial Property and

  businesses located within the Commercial Property within thirty (30) days from the filing of this

  Complaint.
                                                   3
Case 1:19-cv-22565-CMA Document 1 Entered on FLSD Docket 06/20/2019 Page 4 of 16



         16.       The Plaintiff found the Commercial Property, and the businesses located within

  the Commercial Property to be rife with ADA violations. The Plaintiff encountered architectural

  barriers at the Commercial Property, and businesses located within the Commercial Property and

  wishes to continue his patronage and use of each of the premises.

         17.       The Plaintiff has encountered architectural barriers that are in violation of the

  ADA at the subject Commercial Property, and businesses located within the Commercial Property.

  The barriers to access at Defendant’s Commercial Property, and the businesses located within the

  Commercial Property have each denied or diminished Plaintiff’s ability to visit the Commercial

  Property, and businesses located within the Commercial Property, and have endangered his safety

  in violation of the ADA. The barriers to access, which are set forth below, have likewise posed a

  risk of injury(ies), embarrassment, and discomfort to Plaintiff, CARLOS BRITO, and others

  similarly situated.

         18.       Defendant, EAST 25 STREET SHOPS, INC., owns and operates a place of public

  accommodation as defined by the ADA and the regulations implementing the ADA, 28 CFR

  36.201 (a) and 36.104. Defendant, EAST 25 STREET SHOPS, INC. is responsible for complying

  with the obligations of the ADA. The place of public accommodation that Defendant, EAST 25

  STREET SHOPS, INC., owns and operates the Commercial Property Business located 1067 E

  25th Street, Hialeah, Florida.

         19.       Plaintiff, CARLOS BRITO, has a realistic, credible, existing and continuing

  threat of discrimination from the Defendant’s non-compliance with the ADA with respect to the

  described Commercial Property and the businesses located within the Commercial Property,

  including but not necessarily limited to the allegations in Count I of this Complaint. Plaintiff has

  reasonable grounds to believe that he will continue to be subjected to discrimination at the
                                               4
Case 1:19-cv-22565-CMA Document 1 Entered on FLSD Docket 06/20/2019 Page 5 of 16



  Commercial Property, and businesses located within the Commercial Property, in violation of the

  ADA. Plaintiff desires to visit the Commercial Property and businesses located therein, not only

  to avail himself of the goods and services available at the Commercial Property, and businesses

  located within the Commercial Property, but to assure himself that the Commercial Property and

  businesses located within the Commercial Property are in compliance with the ADA, so that he

  and others similarly situated will have full and equal enjoyment of the Commercial Property, and

  businesses located within the Commercial Property without fear of discrimination.


         20.      Defendant, EAST 25 STREET SHOPS, INC., as landlord and owner of the

  Commercial Property Business, is responsible for all ADA violations listed in Count I of this

  Complaint.
       21.        Plaintiff, CARLOS BRITO, has a realistic, credible, existing and continuing

  threat of discrimination from the Defendant’s non-compliance with the ADA with respect to the

  described Commercial Property and businesses located within the Commercial Property, but not

  necessarily limited to the allegations in Count I of this Complaint. Plaintiff has reasonable

  grounds to believe that he will continue to be subjected to discrimination at the Commercial

  Property, and businesses within the Commercial Property, in violation of the ADA. Plaintiff

  desires to visit the Commercial Property and businesses within the Commercial Property, not only

  to avail himself of the goods and services available at the Commercial Property and businesses

  located within the Commercial Property, but to assure himself that the Commercial Property, and

  businesses located within the Commercial Property are in compliance with the ADA, so that he

  and others similarly situated will have full and equal enjoyment of the Commercial Property, and

  businesses located within the Commercial Property without fear of discrimination.

         22.      Defendant has discriminated against the individual Plaintiff by denying him
                                                 5
Case 1:19-cv-22565-CMA Document 1 Entered on FLSD Docket 06/20/2019 Page 6 of 16



      access to, and full and equal enjoyment of, the goods, services, facilities, privileges, advantages

      and/or accommodations of the Commercial Property, and businesses located within the

      Commercial Property, as prohibited by 42 U.S.C. § 12182 et seq.


                                      COUNT I – ADA VIOLATIONS


             23.       The Plaintiff adopts and re-alleges the allegations set forth in paragraphs 1

      through 25 above as though fully set forth herein.

             24.       Defendant, EAST 25 STREET SHOPS, INC., has discriminated, and continues

      to discriminate, against Plaintiff in violation of the ADA by failing, inter alia, to have accessible

      facilities by January 26, 1992 (or January 26, 1993, if a Defendant has 10 or fewer employees and

      gross receipts of $500,000 or less). A list of the violations that Plaintiff encountered during his

      visit to the Commercial Property, include but are not limited to, the following:

      Common Areas

             A. Parking

 i.      The Plaintiff had difficulty exiting the vehicle, as designated accessible parking spaces are

         located on an excessive slope. Violation: There are accessible parking spaces located on an

         excessive slope violating Section 4.6.3 of the ADAAG and Section 502.4 of the 2010 ADA

         Standards, whose resolution is readily achievable.

ii.      The Plaintiff had difficulty exiting the vehicle, as designated accessible parking space access

         aisles are located on an excessive slope. Violation: There are accessible parking space access

         aisles located on an excessive slope violating Section 4.6.3 of the ADAAG and Section 502.4

         of the 2010 ADA Standards, whose resolution is readily achievable.


                                                       6
Case 1:19-cv-22565-CMA Document 1 Entered on FLSD Docket 06/20/2019 Page 7 of 16



iii.   The required number of accessible parking spaces is not provided, violating Sections 4.1.2(5a)

       & 4.6.1 of the ADAAG and Section 208.2.4 of the 2010 ADA Standards, whose resolution is

       readily achievable.

          B. Entrance Access and Path of Travel

  i.   The Plaintiff had difficulty traversing the path of travel, as it was not continuous and accessible.

       Violation: There are inaccessible routes from the public sidewalk and transportation stop.

       These are violations of the requirements in Sections 4.3.2(1), 4.3.8, 4.5.1, and 4.5.2 of the

       ADAAG and Sections 206.2.1, 302.1, 303, and 402.2 of the 2010 ADA Standards, whose

       resolution is readily achievable.

ii.    The Plaintiff had difficulty using some of the curb ramps, as the slopes are excessive.

       Violation: There are curb ramps at the facility that contain excessive slopes, violating Section

       4.7.2 of the ADAAG and Sections 405.2 and 406.1 of the 2010 ADA Standards, whose

       resolution is readily achievable.

iii.   The Plaintiff had difficulty entering tenant spaces without assistance, as the entrance thresholds

       are too high. Violation: There are threshold rises in excess of ½ inch at the tenant entrances,

       violating Section 4.13.8 of the ADAAG and Section 404.2.5 of the 2010 ADA Standards,

       whose resolution is readily achievable.

iv.    The Plaintiff had difficulty traversing the path of travel, as it was not continuous and accessible.

       Violation: There are inaccessible routes between sections of the facility. These are violations

       of the requirements in Sections 4.3.2(2), 4.3, and 4.5 of the ADAAG and Sections 206.2.2,

       303, 402 and 403, whose resolution is readily achievable.

 v.    The Plaintiff could not enter tenant spaces without assistance, as the required level landing is

       not provided. Violation: A level landing that is 60 inches minimum perpendicular to the
                                                 7
Case 1:19-cv-22565-CMA Document 1 Entered on FLSD Docket 06/20/2019 Page 8 of 16



          doorway is not provided at accessible entrances violating Section 4.13.6 and Figure 25(a) of

          the ADAAG and Section 404.2.4 of the 2010 ADA Standards, whose resolution is readily

          achievable.

vi.       The Plaintiff had difficulty traversing the path of travel, as there are cross slopes in excess of

          2%. Violation: The path of travel contains excessive cross slopes in violation of Section 4.3.7

          of the ADAAG and Section 403.3 of the 2010 ADA Standards, whose resolution is readily

          achievable.

vii.      The Plaintiff had difficulty traversing the path of travel due to abrupt changes in level.

          Violation: There are changes in levels of greater than ½ inch, violating Sections 4.3.8 and 4.5.2

          of the ADAAG and Section 303 of the 2010 ADA Standards, whose resolution is readily

          achievable.

       El Yayabo Cafeteria

              A. Entrance Access and Path of Travel



       1. The Plaintiff could not traverse through areas of the restaurant, as the required 36” path is not

          provided. Violation: A continuous path of travel connecting all essential elements of the

          restaurant is not provided, violating Sections 4.2.1, 4.3.2(2), & 4.3.3 of the ADAAG and

          Sections 206.2.2 & 403.5.1 of the 2010 ADA Standards, whose resolution is readily

          achievable.

              B. Public Restrooms

  i.      The Plaintiff could not exit the restroom without assistance, as the required maneuvering

          clearance is not provided. Violation: The restroom door does not provide the required latch


                                                        8
Case 1:19-cv-22565-CMA Document 1 Entered on FLSD Docket 06/20/2019 Page 9 of 16



       side clearance violating Section 4.13.6 of the ADAAG and Section 404.2.4 of the 2010 ADA

       Standards, whose resolution is readily achievable.

ii.    There are permanently designated interior spaces without proper signage, violating Section

       4.1.3(16) and 4.30 of the ADAAG and Sections 216.2 and 703 of the 2010 ADA Standards,

       whose resolution is readily achievable.

iii.   The Plaintiff had difficulty using the doorknob and the locking mechanism on the restroom

       door without assistance, as they require tight grasping. Violation: The restroom door has non-

       compliant hardware for disabled patrons, violating Sections 4.13.9 & 4.27.4 of the ADAAG

       and Sections 309.4 & 404.2.7 of the 2010 ADA Standards, whose resolution is readily

       achievable.

iv.    The Plaintiff could not enter the restroom without assistance, as the door width was too narrow.

       Violation: The clear width at restroom doors is less than the prescribed minimums violating

       Section 4.13.5 of the ADAAG and Section 404.2.3 of the 2010 ADA Standards, whose

       resolution is readily achievable.

 v.    The Plaintiff could not transfer to the toilet without assistance, as the grab bars are missing.

       Violation: The grab bars do not comply with the requirements prescribed in Section 4.16.4 and

       Figure 29 of the ADAAG and Sections 604.5 and 609 of the 2010 ADA Standards, whose

       resolution is readily achievable.

vi.    The Plaintiff had difficulty using the toilet without assistance, as it is not mounted at the

       required distance from the side wall. Violation: The water closet is mounted at a non-compliant

       distance from the side wall, violating Section 4.16.2 and Figure 28 of the ADAAG and Section

       604.2 of the 2010 ADA Standards, whose resolution is readily achievable.


                                                    9
Case 1:19-cv-22565-CMA Document 1 Entered on FLSD Docket 06/20/2019 Page 10 of 16



vii.    The Plaintiff had difficulty using the toilet paper due to the roll not being located within a

        dispenser. Violation: Elements in the restroom are not readily accessible and usable by persons

        with disabilities, violating 28 CFR 36.211, whose resolution is readily achievable.

viii.   The Plaintiff could not use the lavatory without assistance, as the required knee & toe

        clearances are not provided. Violation: There are lavatories in public restrooms without the

        required clearances provided, violating the requirements in Section 4.19.2 and Figure 31 of the

        ADAAG and Sections 306 and 606.2 of the 2010 ADA Standards, whose resolution is readily

        achievable.

 ix.    The Plaintiff could not use the lavatory faucets without assistance, as they require a tight grasp

        and twist to operate. Violation: Compliant faucets are not provided at the lavatory violating

        Sections 4.19.5 and 4.27.4 of the ADAAG and Sections 309.4 and 606.4 of the 2010 ADA

        Standards, whose resolution is readily achievable.

  x.    The Plaintiff could not use the soap bottle without assistance, as it requires a tight grasp to

        operate. Violation: The soap dispensers require a tight grasp to operate in violation of Section

        4.27.4 of the ADAAG and Section 309.4 of the 2010 ADA Standards, whose resolution is

        readily achievable.

 xi.    The Plaintiff could not use the mirror, as it is mounted too high. Violation: The mirrors

        provided in the restrooms are in violation of the requirements in Section 4.19.6 of the ADAAG

        and Section 603.3 of the 2010 ADA Standards, whose resolution is readily achievable.

xii.    The Plaintiff could not use the restroom without assistance, as the required clear floor space

        was not provided. Violation: Compliant clear floor space is not provided due to the door

        swinging into the restroom, violating Sections 4.2.3, 4.22.2, and 4.22.3 of the ADAAG and

        Sections 304.3 and 603.2 of the 2010 ADA Standards, whose resolution is readily achievable.
                                                 10
Case 1:19-cv-22565-CMA Document 1 Entered on FLSD Docket 06/20/2019 Page 11 of 16



       Casa Mujica Supermarket

             A. Entrance Access and Path of Travel

  i.      The Plaintiff could not traverse through areas of the store, as the required 36” path is not

          provided. Violation: A continuous path of travel connecting all essential elements of the store

          is not provided, violating Sections 4.2.1, 4.3.2(2), & 4.3.3 of the ADAAG and Sections 206.2.2

          & 403.5.1 of the 2010 ADA Standards, whose resolution is readily achievable.

             B. Public Restrooms

  i.      The Plaintiff could not enter the restroom without assistance, as the required maneuvering

          clearance is not provided due to objects on the floor. There is a lack of maintenance. Violation:

          The restroom door does not provide the required latch side clearance violating 28 CFR 36.211,

          Section 4.13.6 of the ADAAG and Section 404.2.4 of the 2010 ADA Standards, whose

          resolution is readily achievable.

 ii.      There are permanently designated interior spaces without proper signage, violating Section

          4.1.3(16) and 4.30 of the ADAAG and Sections 216.2 and 703 of the 2010 ADA Standards,

          whose resolution is readily achievable.

iii.      The Plaintiff had difficulty using the doorknob and the locking mechanism on the restroom

          door without assistance, as they require tight grasping. Violation: The restroom door has non-

          compliant hardware for disabled patrons, violating Sections 4.13.9 & 4.27.4 of the ADAAG

          and Sections 309.4 & 404.2.7 of the 2010 ADA Standards, whose resolution is readily

          achievable.

iv.       The Plaintiff could not enter the restroom without assistance, as the door width was too narrow.

          Violation: The clear width at restroom doors is less than the prescribed minimums violating


                                                       11
Case 1:19-cv-22565-CMA Document 1 Entered on FLSD Docket 06/20/2019 Page 12 of 16



        Section 4.13.5 of the ADAAG and Section 404.2.3 of the 2010 ADA Standards, whose

        resolution is readily achievable.

  v.    The Plaintiff could not use the lavatory without assistance, as the required knee & toe

        clearances are not provided. Violation: There are lavatories in public restrooms without the

        required clearances provided, violating the requirements in Section 4.19.2 and Figure 31 of the

        ADAAG and Sections 306 and 606.2 of the 2010 ADA Standards, whose resolution is readily

        achievable.

 vi.    The Plaintiff could not use the soap bottle without assistance, as it requires a tight grasp to

        operate. Violation: The soap dispensers require a tight grasp to operate in violation of Section

        4.27.4 of the ADAAG and Section 309.4 of the 2010 ADA Standards, whose resolution is

        readily achievable.

vii.    The Plaintiff could not use the mirror, as it is mounted too high. Violation: The mirrors

        provided in the restrooms are in violation of the requirements in Section 4.19.6 of the ADAAG

        and Section 603.3 of the 2010 ADA Standards, whose resolution is readily achievable.

viii.   The Plaintiff could not transfer to the toilet without assistance, as the grab bars are missing.

        Violation: The grab bars do not comply with the requirements prescribed in Section 4.16.4 and

        Figure 29 of the ADAAG and Sections 604.5 and 609 of the 2010 ADA Standards, whose

        resolution is readily achievable.

 ix.    The Plaintiff could not transfer to the toilet without assistance, as the clear floor space is

        obstructed. Violation: The required clear floor space is not provided next to the toilet, violating

        Section 4.16.2 & Figure 28 of the ADAAG and 604.3 of the 2010 ADA Standards, whose

        resolution is readily achievable.


                                                      12
Case 1:19-cv-22565-CMA Document 1 Entered on FLSD Docket 06/20/2019 Page 13 of 16



 x.    The Plaintiff had difficulty using the paper towels due to the roll not being located within a

       dispenser. Violation: Elements in the restroom are not readily accessible and usable by persons

       with disabilities, violating 28 CFR 36.211, whose resolution is readily achievable.

xi.    The Plaintiff had difficulty using the toilet without assistance, as it is not mounted at the

       required distance from the side wall. Violation: The water closet is mounted at a non-compliant

       distance from the side wall, violating Section 4.16.2 and Figure 28 of the ADAAG and Section

       604.2 of the 2010 ADA Standards, whose resolution is readily achievable.

xii.   The Plaintiff could not use the toilet without assistance as the seat is mounted too low.

       Violation: The water closet seats are mounted at a non-compliant height from the floor in

       violation of Section 4.16.3 of the ADAAG and Section 604.4 of the 2010 ADA Standards,

       whose resolution is readily achievable.

                                 RELIEF SOUGHT AND THE BASIS

          25.      The discriminatory violations described in Count I are not an exclusive list of the

   Defendant’s ADA violations. Plaintiff requests an inspection of the Defendant’s places of public

   accommodation in order to photograph and measure all of the discriminatory acts violating the

   ADA and barriers to access in conjunction with Rule 34 and timely notice. Plaintiff further requests

   to inspect any and all barriers to access that were concealed by virtue of the barriers' presence,

   which prevented Plaintiff, CARLOS BRITO, from further ingress, use, and equal enjoyment of

   the Commercial Business and businesses located within the Commercial Property; Plaintiff

   requests to be physically present at such inspection in conjunction with Rule 34 and timely notice.

   A complete list of the Subject Premises’ ADA violations, and the remedial measures necessary to

   remove same, will require an on-site inspection by Plaintiff’s representatives pursuant to Federal

   Rule of Civil Procedure 34.
                                                   13
Case 1:19-cv-22565-CMA Document 1 Entered on FLSD Docket 06/20/2019 Page 14 of 16



         26.          The individual Plaintiff, and all other individuals similarly situated, have been

  denied access to, and have been denied full and equal enjoyment of the goods, services, facilities

  privileges, benefits, programs and activities offered by Defendant, Defendant’s buildings,

  businesses and facilities; and has otherwise been discriminated against and damaged by the

  Defendant because of the Defendant’s ADA violations as set forth above.               The individual

  Plaintiff, and all others similarly situated, will continue to suffer such discrimination, injury and

  damage without the immediate relief provided by the ADA as requested herein. In order to remedy

  this discriminatory situation, the Plaintiff requires an inspection of the Defendant’s place of public

  accommodation in order to determine all of the areas of non-compliance with the Americans with

  Disabilities Act.

         27.          Defendant has discriminated against the individual Plaintiff by denying him

  access to full and equal enjoyment of the goods, services, facilities, privileges, advantages and/or

  accommodations of its place of public accommodation or commercial facility, in violation of 42

  U.S.C. § 12181 et seq. and 28 CFR 36.302 et seq. Furthermore, the Defendant continues to

  discriminate against Plaintiff, and all those similarly situated, by failing to make reasonable

  modifications in policies, practices or procedures, when such modifications are necessary to afford

  all offered goods, services, facilities, privileges, advantages or accommodations to individuals with

  disabilities; and by failing to take such efforts that may be necessary to ensure that no individual

  with a disability is excluded, denied services, segregated or otherwise treated differently than other

  individuals because of the absence of auxiliary aids and services.

         28.          Plaintiff is without adequate remedy at law, will suffer irreparable harm, and has

  a clear legal right to the relief sought. Further, injunctive relief will serve the public interest and

  all those similarly situated to Plaintiff. Plaintiff has retained the undersigned counsel and is
                                                  14
Case 1:19-cv-22565-CMA Document 1 Entered on FLSD Docket 06/20/2019 Page 15 of 16



  entitled to recover attorneys’ fees, costs and litigation expenses from Defendant pursuant to 42

  U.S.C. § 12205 and 28 CFR 36.505.

         29.       A Defendant is required to remove the existing architectural barriers to the

  physically disabled when such removal is readily achievable for their place of public

  accommodation, the Plaintiff and all others similarly situated, will continue to suffer such

  discrimination, injury and damage without the immediate relief provided by the ADA as requested

  herein. In order to remedy this discriminatory situation, the Plaintiff requires an inspection of the

  Defendant’s place of public accommodation in order to determine all of the areas of non-

  compliance with the Americans with Disabilities Act.

         30.        Notice to Defendant is not required as a result of the Defendant’s failure to cure

  the violations by January 26, 1992 (or January 26, 1993, if a Defendant has 10 or fewer employees

  and gross receipts of $500,000 or less). All other conditions precedent have been met by Plaintiff

  or waived by the Defendant.

         31.        Pursuant to 42 U.S.C. § 12188, this Court is provided with authority to grant

  Plaintiff Injunctive Relief, including an order to alter the property where Defendant operate its

  businesses, located at and/or within the commercial property located at 1067 E 25th Street,

  Hialeah, Florida, the exterior areas, and the common exterior areas of the Commercial Property

  and businesses located within the Commercial Property, to make those facilities readily accessible

  and useable to the Plaintiff and all other mobility-impaired persons; or by closing the facility until

  such time as the Defendant cure the violations of the ADA.

         WHEREFORE, the Plaintiff, CARLOS BRITO, respectfully requests that this Honorable

  Court issue (i) a Declaratory Judgment determining Defendant at the commencement of the subject

  lawsuit were and are in violation of Title III of the Americans with Disabilities Act, 42 U.S.C. §
                                                   15
Case 1:19-cv-22565-CMA Document 1 Entered on FLSD Docket 06/20/2019 Page 16 of 16



  12181 et seq.; (ii) Injunctive relief against Defendant including an order to make all readily

  achievable alterations to the facilities; or to make such facilities readily accessible to and usable

  by individuals with disabilities to the extent required by the ADA; and to require Defendant to

  make reasonable modifications in policies, practices or procedures, when such modifications are

  necessary to afford all offered goods, services, facilities, privileges, advantages or

  accommodations to individuals with disabilities; and by failing to take such steps that may be

  necessary to ensure that no individual with a disability is excluded, denied services, segregated or

  otherwise treated differently than other individuals because of the absence of auxiliary aids and

  services; (iii) An award of attorneys’ fees, costs and litigation expenses pursuant to 42 U.S.C. §

  12205; and (iv) such other relief as the Court deems just and proper, and/or is allowable under

  Title III of the Americans with Disabilities Act.


  Dated: June 20, 2019
                                                GARCIA-MENOCAL & PEREZ, P.L.

                                                Attorneys for Plaintiff
                                                4937 S.W. 74th Court
                                                Miami, Florida 33155
                                                Telephone: (305) 553-3464
                                                Facsimile: (305) 553-3031
                                                Primary E-Mail: ajperez@lawgmp.com
                                                Secondary E-Mails: bvirues@lawgmp.com
                                                                      aquezada@lawgmp.com

                                                By: ___/s/_Anthony J. Perez________
                                                       ANTHONY J. PEREZ
                                                       Florida Bar No.: 535451
                                                       BEVERLY VIRUES
                                                       Florida Bar No.: 123713




                                                   16
